Exhibit 10.1

Performance

FORM OF

i2 TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).

B. Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Stock Issuance
Program.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan. Each restricted stock unit represents the right to receive
one share of Common Stock on the vesting date of that unit. The number of shares
of Common Stock subject to the awarded restricted stock units, the applicable
vesting schedule for the restricted stock units and the underlying shares, the
dates on which those vested shares shall be issued to Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.

AWARD SUMMARY

 

Award Date:    February 19, 2007 Number of Shares Subject to Award:   
                     shares of Common Stock (the “Shares”) Vesting Schedule:   
The Participant shall vest with respect to one-third of the Shares on February
19, 2009 (the “Initial Vesting Date”) provided the Participant remains in
continuous Service through such date and the performance goals specified in
Exhibit A for such initial vesting are satisfied. The Participant shall vest
with respect to the remaining two-thirds of the Shares on February 19, 2010,
provided the Participant remains in continuous Service through such date (the
“Subsequent Vesting Date”) and the performance goals specified in Exhibit A for
such subsequent vesting are satisfied. The Shares may vest on an accelerated
basis prior to these vesting dates in accordance with the provisions of
Paragraph 4 of this Agreement. In no event shall any Shares vest after the date
of the Participant’s termination of Service.



--------------------------------------------------------------------------------

2. Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance.

3. Cessation of Service. Should the Participant cease Service for any reason
prior to vesting in one or more Shares subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Shares, and the
number of restricted stock units will be reduced accordingly. The Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.

4. Change in Control.

(a) Any restricted stock units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash incentive program of the
successor entity which preserves the Fair Market Value of any unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the vesting
schedule applicable to the Award. No accelerated vesting of the restricted stock
units shall occur in the event of such assumption or continuation of the Award
or such replacement of the Award with a cash incentive program, except as
provided in Paragraph 4(d) and (e).

(b) In the event the Award is assumed or otherwise continued in effect, the
restricted stock units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the restricted stock units subject to the Award at that time, substitute one
or more shares of its own common stock with a fair market value equivalent to
the cash consideration paid per share of Common Stock in the Change in Control
transaction.

(c) If the restricted stock units subject to this Award at the time of the
Change in Control are not so assumed or otherwise continued in effect or
replaced with a cash incentive program under Paragraph 4(a), then those units
will vest immediately prior to the closing of the Change in Control. The Shares
subject to those vested units will be issued immediately upon such vesting (or
otherwise converted into the right to receive the same consideration per share
of Common Stock payable to the other stockholders of the Corporation in
consummation of that Change in Control), subject to the satisfaction of the
applicable Withholding Taxes pursuant to the provisions of Paragraph 6.

 

2



--------------------------------------------------------------------------------

(d) If the Award, to the extent outstanding at the time of the Change in
Control, is assumed or otherwise continued in effect or replaced with a cash
incentive program, and the Corporation remains a stand-alone entity such that
Earnings Per Share can continue to be measured following the Change in Control,
then the Participant shall vest in the Award as follows:

(i) except as otherwise provided in subparagraphs 4(d)(ii) and (iii) below, the
Participant shall vest in the Award on the Vesting Dates in accordance with the
Vesting Schedule.

(ii) if, in connection with or following the Change in Control, there is an
event for the Participant qualifying as Good Reason but the Participant
continues in Service, then (A) if the Change in Control occurs prior to the
Initial Vesting Date, the Participant shall, at the time of the occurrence of
such event, vest with respect to that portion of the Award that would have
vested on the Initial Vesting Date had the Participant remained in Service
through such date and had the performance goals specified on Exhibit A for such
date been satisfied, and (B) the remaining portion of the Award shall vest in
accordance with the Vesting Schedule on the Subsequent Vesting Date if the
performance goals specified in Exhibit A for such date are satisfied and the
Participant remains in Service through such date.

(iii) in the event of the Participant’s voluntary termination for Good Reason
prior to the Initial Vesting Date (A) to the extent the Participant did not vest
with respect to any portion of the Award at the time of the occurrence of Good
Reason under subparagraph 4(d)(ii) above, the Participant shall vest at the time
of the Participant’s termination with respect to the portion of the Award that
would have vested on the Initial Vesting Date had the Participant otherwise
remained in Service through such date and had the performance goals specified on
Exhibit A for such date been achieved and (B) the remaining portion of the Award
shall immediately terminate and the Participant shall not be entitled to receive
any payment with respect to such terminated Award.

(iv) if the Participant voluntarily terminates Service prior to the Initial
Vesting Date other than for Good Reason or the Participant terminates Service
for Good Reason after the Initial Vesting Date or is terminated by the
Corporation for any reason, the Award shall immediately terminate and the
Participant shall not be entitled to receive any payment with respect to such
terminated Award.

(e) If the Award, to the extent outstanding at the time of the Change in
Control, is assumed or otherwise continued in effect or replaced with a cash
incentive program and the Corporation does not remain a stand-alone entity such
that Earnings Per Share cannot continue to be measured following the Change in
Control, then Participant shall vest in the Award as follows:

(i) except as otherwise provided in subparagraphs 4(e)(ii) and (iii) below, the
Participant shall vest in the Award in accordance with the Vesting Schedule
provided the Participant remains in service through each Vesting Date but
without regard to achievement of the performance goals for such date.

 

3



--------------------------------------------------------------------------------

(ii) if, in connection with or following the Change in Control, there is an
event for the Participant qualifying as Good Reason but the Participant
continues in Service, then (A) if the Change in Control occurs prior to the
Initial Vesting Date the Participant shall, at the time of the occurrence of
such event, vest with respect to that portion of the Award that would have
vested on the Initial Vesting Date had the Participant remained in Service
through such date and had the performance goals specified on Exhibit A for such
date been satisfied, and (B) the remaining Award shall vest upon the earlier of
(a) the Participant’s completion of two (2) years of Service measured from the
date of the Change in Control and (b) February 19, 2010 provided the Participant
continues in service through such date.

(iii) in the event of the Participant’s voluntary termination for Good Reason
prior to the Initial Vesting Date (A) to the extent the Participant did not vest
with respect to any portion of the Award at the time of the occurrence of Good
Reason under subparagraph 4(d)(ii) above, the Participant shall vest at the time
of the Participant’s termination with respect to the portion of the Award that
would have vested on the Initial Vesting Date had the Participant otherwise
remained in Service through such date and had the performance goals specified on
Exhibit A for such date been achieved and (B) the remaining portion of the Award
shall immediately terminate and the Participant shall not be entitled to receive
any payment with respect to such terminated Award.

(iv) if the Participant voluntarily terminates Service prior to the Initial
Vesting Date other than for Good Reason or after the Initial Vesting Date for
Good Reason or is terminated by the Corporation for any reason, then the Award
shall immediately terminate and the Participant shall not be entitled to receive
any payment with respect to such terminated Award.

5. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

6. Issuance of Shares of Common Stock.

(i) As soon as practicable following the applicable vesting date of this Award,
the Corporation shall issue to or on behalf of the Participant a certificate
(which may be in electronic form) for the applicable number of underlying shares
of Common Stock, subject, however, to the payment of all applicable Withholding
Taxes. Unless the Participant is otherwise notified, the Withholding Taxes shall
be collected through an automatic Share withholding procedure pursuant to which
the Corporation will withhold, immediately as the Shares vest under the Award, a
portion of those vested Shares with a Fair Market Value (measured as of the
vesting date) equal to the amount of such Withholding Taxes; provided, however,
that the amount of any Shares so withheld shall not exceed the amount necessary
to satisfy the Corporation’s required tax withholding obligations using the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

 

4



--------------------------------------------------------------------------------

(b) In no event will any fractional shares be issued. Accordingly, the total
number of shares of Common Stock to be issued at the time the Award vests shall,
to the extent necessary, be rounded down to the next whole share in order to
avoid the issuance of a fractional share.

(c) The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the applicable Withholding Taxes.

7. Compliance with Laws and Regulations.

(a) The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq Stock Market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance of any Common Stock hereby shall relieve the Corporation of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Corporation, however, shall use its
best efforts to obtain all such approvals.

8. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

10. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

 

5



--------------------------------------------------------------------------------

11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Texas without resort to
that State’s conflict-of-laws rules.

12. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

i2 TECHNOLOGIES, INC. By:  

 

Title:  

 

Address:  

 

 

 

I hereby acknowledge and accept the foregoing terms and conditions of the
restricted stock units evidenced hereby. I further acknowledge and agree that
the foregoing sets for the entire understanding between the Corporation and me
regarding my entitlement to receive the shares of the Common Stock subject to
this Award and supersedes all prior oral and written agreements on that subject.
I also acknowledge that with signing this Agreement, I am giving the corporation
the right to deduct any applicable Withholding Taxes from the salary or other
payment entitled to me following the vesting of the Shares.

 

PARTICIPANT Signature:  

 

Address:  

 

 

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

Initial Vesting Date Performance Goal: The Corporation’s Earnings Per Share as
measured as of the close of the 2008 calendar year increase by forty percent
(40%) or more over the Corporation’s Earnings Per Share as measured as of the
close of the 2006 calendar year.

Subsequent Vesting Date Performance Goal: The Corporation’s Earnings Per Share
as measured as of the close of the 2009 calendar year increase by sixty percent
(60%) or more over the Corporation’s Earnings Per Share as measured as of the
close of the 2006 calendar year.

Earnings Per Share shall mean earnings per share as measured under U.S.
Generally Accepted Accounting Principles (GAAP), assuming normal business
operations and events.

Should there be one or more extraordinary or unusual events that in effect
increase or decrease Earnings Per Share on a GAAP basis, and as such, make it
inappropriate for comparing 2006 Earnings Per Share to the future periods, then
the Plan Administrator, at its sole discretion, will adjust the Earnings Per
Share performance measure for comparing the 2006 Earnings Per Share to the
future periods.

 

8



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B. Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.

C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D. Board shall mean the Corporation’s Board of Directors.

E. Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:

(a) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those immediately prior to such transaction;

(b) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation;
or

(c) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
recommends such stockholders to accept.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean shares of the Corporation’s common stock.

H. Corporation shall mean i2 Technologies, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of i2 Technologies, Inc. which shall by appropriate action adopt the Plan.

I. Earnings Per Share shall mean the Corporation’s earnings per share as
measured under U.S. Generally Accepted Accounting Principles (GAAP), assuming
normal business operations and events.

 

A-1



--------------------------------------------------------------------------------

J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(a) If the Common Stock is at the time traded on the Nasdaq Stock Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the Nasdaq Stock Market on the date in question, as such price is
reported by the National Association of Securities Dealers and published in The
Wall Street Journal. If there is no closing selling price for the Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

(b) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

L. Good Reason for the Participant shall mean the occurrence of one or more of
the following events:

(i) a change in the Participant’s position with the Corporation which materially
reduces his or her level of responsibility,

(ii) a reduction in his or her level of compensation (including base salary,
fringe benefits and any non-discretionary and objective-standard incentive
payment or bonus award) by more than fifteen percent (15%), or

(iii) a relocation of the Participant’s place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without the individual’s consent.

M. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

N. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

O. Plan shall mean the Corporation’s 1995 Stock Option/Stock Issuance Plan.

 

A-2



--------------------------------------------------------------------------------

P. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the 1995 Plan.

Q. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the
Corporation; provided, however, that except to the extent otherwise expressly
provided in this Agreement, no Service credit shall be given for vesting
purposes for any period the Participant is on a leave of absence.

R. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

S. Vesting Date shall mean the Initial Vesting Date and the Subsequent Vesting
Date specified in Paragraph 1.

T. Vesting Schedule shall mean the vesting schedule set fourth in Paragraph 1.

U. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

V. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under of the Award.

 

A-3